DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10296955. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate presently filed claims 1-20.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-3, 6-16, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-3, 6-16, and 18-20 are directed to determining sellers that offer products relevant to a user search query and generating a search result listing that includes a single prominently featured item from each of the sellers, which is considered a manner of marketing or sales activities or behaviors and therefore a commercial interaction.  Commercial interactions fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Certain methods of organizing human activity). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
                Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claim 1-3 and 6-10 recite a system comprising a computing device. Claims 11-16 recite a method with at least one step.  Claims 18-20 recite a non-transitory computer-readable medium.  Therefore, the claims are each directed to one of the four statutory categories of invention (apparatus, process, manufacture).
Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding independent claim 1, the claim sets forth a process that sets forth determining sellers that offer products relevant to a user search query and generating a search result listing that includes a single prominently featured item from each of the sellers, in the following limitations:
receive a search query; 
search an item database to identify a plurality of items that are relevant to the search query; 
determine that a plurality of sellers each offer at least two of the plurality of items; 
generate a search result listing that includes a single prominently featured item respectively offered by each of the plurality of sellers.

The above-recited limitations establish a commercial interaction by determining relevant sellers and items in response to a query.  This arrangement amounts to a marketing or sales activity or behavior, as it represents part of a process of consummating a sale, and thus creating business relations, between a buyer and a seller.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See MPEP 2106.04(a)).




at least one computing device; and at least one application executable in the at least one computing device, wherein when executed the at least one application causes the at least one computing device to at least…
from a client device
electronic [database]

These additional elements merely amount to the general application of the abstract idea to a technological environment.  The specification makes clear the general-purpose nature of the technological environment. Paragraphs 59-66 indicate that while exemplary general purpose systems may be specific for descriptive purposes, any elements or combinations of elements capable of implementing the claimed invention are acceptable.  That is, the technology used to implement the invention is not specific or integral to the claim.
Therefore, considered both individually and as an ordered combination, the additional elements do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional limitations are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other 

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Communicating information (i.e., receiving or transmitting data over a network) has been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.                

Independent Claims 11 and 18 are parallel in scope to claim 1 and ineligible for similar reasons.  Dependent claims 2-3, 6-10, 12-16, and 19-20 merely serve to embellish the abstract idea and do not confer eligibility on the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1, 2, 4-11, 13-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harding et al. (US 20050144052 A1, hereinafter Harding) in view of Wood et al. (US 20060059062 A1, hereinafter Wood).
Regarding Claim 18
Harding discloses a non-transitory computer-readable medium embodying a program executable in at least one computing device, wherein when executed the program causes the at least one computing device to at least: 
receive a search query from a client device (at least abstract, par. 45)
search to identify a plurality of items that are relevant to the search query (at least figures 2-4, pars. 22-24, 45: “facility” storage searched for item and seller information)
determine that a plurality of sellers each offer at least two of the plurality of items (at least figures 2-4, pars. 22-24, 45:multiple items offered)
select a single item for each of the plurality of sellers (at least figures 2-4, pars. 22-24: item for each seller displayed)
generate a search result listing that includes the single item respectively offered by each of the plurality of sellers and excludes at least one other item from the plurality of items that are offered by the plurality of sellers (at least figures 2-4, pars. 22-24, 45: single item from each displayed seller shown; other items/sellers filtered out

Harding does not explicitly disclose that the searching is of an electronic item database.  Wood teaches that it is known to search for sellers of items in response to a search query in an electronic item database (at least paragraph 66) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the invention of Harding with the electronic item database searching of Wood, since such a modification would have allowed for the determining of optimal sourcing for aggregate goods and services (at least paragraph 8 of Wood).

Regarding Claims 1, 11
Claims 1 and 11 are substantially similar to claim 18 and rejected on similar grounds.


Regarding Claims 2, 4, 5, 6, 13, 17, 19, 20 
Harding further discloses:
wherein the plurality of sellers are determined based at least in part on user data associated with the client device (at least abstract:  item information query received from client device)
wherein when executed the at least one application further causes the at least one computing device to at least send data encoding a user interface configured to present the search result listing to the client device (at least figures 2-4, pars. 22-24)
wherein the user interface includes a component associated with the single prominently featured item that, when selected, causes information about a corresponding one of the plurality of sellers to be rendered for display by the client device (at least paragraph 24, element 431)
wherein when executed the at least one application further causes the at least one computing device to at least determine the single prominently featured item from the at least two of the plurality of items as having a highest measure of relevance to the search query (at least claim 20: search results sorted based on seller score)
excluding, by the at least one computing device, one or more sellers from the plurality of sellers based at least in part on the one or more sellers not meeting a seller qualification criterion (par. 45: filtering out sellers/results based on seller score) 

Regarding Claims 7-10, 14, 15
Harding discloses filtering search results and sellers based on seller qualification criteria (par. 45: filtering out sellers/results based on seller score)
While Harding does not explicitly disclose each of the specified seller qualification criteria, such criteria is given little patentable weight. The type of criterion does not change or alter the function of the system and is considered to be non-functional descriptive material that does not distinguish the claimed invention from the prior art in terms of patentability. (In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401,404 (Fed Cir. 1983) MPEP 2106 );
The information is not functionally used in the claim in any manner dependent on
such an interpretation of the information. As such, the information is no more than arbitrary binary data that is interpretable only within the human mind. There is no functional relationship between this data and the system recited. Thus, the contents of the data may not distinguish the claims over the prior art. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). As explained in Miller, "what is significant here is not structural but functional relationship" between the printed matter and the substrate. In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (emphasis in original). Also See In re Lowry, 32 F.3d 1579, 1583 (Fed. Cir. 1994) (describing printed matter as "useful and intelligible only to the human mind") (quoting In re Bernhart, 417 F.2d 1395, 1399 (CCPA 1969)).

 

4.	Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harding in view of Wood as applied above, and further in view of Wang et al. (US 20160140622 A1, hereinafter Wang).
Harding in view of Wood discloses the claimed invention except for:
wherein the search result listing includes at least one additional item respectively offered by at least one of the plurality of sellers, the at least one additional item having a lesser display area than the single prominently featured item of the at least one of the plurality of sellers. (Wang: paragraph 68)

Wang teaches that it is known to include at least one additional item respectively offered by at least one of the plurality of sellers, the at least one additional item having a lesser display area than the single prominently featured item of the at least one of the plurality of sellers (at least paragraph 68) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Harding in view of Wood, with the additional item(s) having lesser display area than a single prominently feature item of a seller, as taught by Wang, since such a modification would have provided improved merchant marketing of products over a social networking system. (paragraph 6 of Wang)


 

5.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harding in view of Wood as applied above, and further in view of Mangaru et al. (US 20150106233 A1, hereinafter Mangaru)
Harding in view of Wood discloses the claimed invention except for:
wherein the plurality of sellers are artisan sellers.  

Mangaru teaches that it is known to include determining artisan sellers that offer an item (at least paragraph 53) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Harding in view of Wood, with the determination of artisan sellers, as taught by Mangaru, since such a modification would have provided a more efficient way to facilitate payment transactions in e-commerce. (at least paragraph 4 of Mangaru)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schwartsman (US 20040044587 A1) discloses multi-picture online commerce feature, including returning a prominently displayed product in search results and providing for lesser-area display of other products offered by the seller of the prominently displayed product.
Shniberg et al. (US 20080004969 A1) discloses systems and methods for anonymous transactions in non-fungible goods, including search interfaces returning results for such non-fungible goods.
Gella et al. (US 10290036) discloses smart categorization of artwork, including providing mechanisms for artists to sell their artwork remotely over a network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961.  The examiner can normally be reached on Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625